DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on May 17, 2022 has been entered. Claims 1-20 are pending in this application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Someya et al. [US 20140216576 A1] teaches the orifice portion may be controlled by the gas control apparatus of the gas supply system 5 so as to control the diameter of the flow channel. A flow rate of the gas containing hydrogen gas that flows through the first flow channel may be adjusted by the gas control apparatus controlling the diameter of the orifice portion. The gas containing hydrogen gas whose flow rate has been adjusted by the orifice portion may flow through the connecting flow channel, be blown toward the window from the blowing portion, and flow into the passage section. 
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art an extreme ultraviolet light generation apparatus as claimed, more specifically, the apparatus comprising a control unit configured to control the mass flow controller based on the pressure measured by using the pressure sensor, the control unit being configured to control the mass flow controller to increase an increase ratio of the flow rate of the gas entering the chamber as the pressure acquired by the pressure sensor increases, and the increase ratio of the flow rate of the gas does not decrease from a time at which gas introduction starts until a time at which the flow rate reaches a target flow rate, in combination with the other elements required by claim 1.
	With regard to claim 12, the prior art of record does not anticipate nor render obvious to one skilled in the art an extreme ultraviolet light generation apparatus as claimed, more specifically the apparatus comprising a control unit configured to control the mass flow controller based on the time measured by using the timer, the control unit being configured to control the mass flow controller to increase an increase ratio of the flow rate of the gas entering the chamber as the time measured by using the timer elapses, and the increase ratio of the flow rate of the gas does not decrease from a time at which gas introduction starts until a time at which the flow rate reaches a target flow rate, in combination with the other elements required by claim 12.
	Claims 2-11 and 13-20 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882